Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment
The preliminary amendment filed on 01/28/2022 has been considered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/13/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the claimed lateral encapsulation of the recited first semiconductor. In particular, it appears that Applicant has not been consistent in teaching the features of the first and second semiconductor dice. For example, ¶0035 teaches that figure element 110 is the first semiconductor die, while figure element 120 is the second semiconductor die, while the encapsulant layer is identified with elements 150, 320, 420 and 520 in the drawings, but nowhere is shown to laterally encapsulate the first semiconductor die, as recited in claim 21.

The drawings are further objected to under 37 CFR 1.83(a) for failing to show the features recited in claim 22 -- in particular the limitation where the semiconductor die is laterally wider than the first semiconductor die 110. Indeed, here the identifies of the two dice appear to have been reversed. The drawings must show every feature of the invention specified in the claims. Therefore, the features recited in claim 22  must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation, “solderless”, as recited in claims 21, 30 and 37 does not have adequate support in the specification.

References Cited
The references of interest are cited: Fang et al. (US 20170287874 A1) teaches in Fig. 9
A semiconductor package comprising:
a first semiconductor die (130) comprising an active surface, the active surface comprises a terminal (unnumbered);

    PNG
    media_image1.png
    404
    605
    media_image1.png
    Greyscale

	a second semiconductor die (156) comprising an active surface and a non-active surface;		an encapsulating material (140) encapsulate surrounds the first semiconductor die and the second semiconductor die;
	a redistribution structure comprising a dielectric layer 170 and a conductive layer 142, the redistribution structure is coupled to the active surface of the second semiconductor die and to the active surface of the first semiconductor die (130).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816